Citation Nr: 0902710	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status post compression fracture of T12.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial compensable rating for 
arthritis of the left fourth finger.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from September 1974 to 
October 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
denied entitlement to service connection for left knee pain, 
degenerative joint disease (DJD) of the right knee, and 
arthritis of the right hand.  By way of the same decision, 
the RO also awarded service connection effective November 1, 
2003, the day following discharge from service, for the 
following three disabilities: status post compression 
fracture of T12 with low back pain, rated as 10 percent 
disabling; bilateral hearing loss, rated as noncompensable; 
and arthritis of the left fourth finger, rated as 
noncompensable.

In a June 2006 rating decision, the RO awarded an increased 
20 percent rating for the status post compression fracture of 
T12.  The award was made retroactive to the original grant of 
service connection.  The claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

The issues on appeal have been recharacterized as they appear 
on the cover page of the instant decision.

Finally, the Board notes the veteran requested a hearing in 
connection with the claims on appeal, to be held at his local 
RO.  The veteran failed to appear for hearings scheduled in 
February 2005 and May 2005.  Notices of the hearing were sent 
to the address of record and were not returned as 
undeliverable.  As such, the hearing request is deemed 
withdrawn.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  From the award of service connection, disability due to 
the veteran's status post compression fracture of T12 has not 
been manifested by symptoms more nearly approximating any of 
the following: forward flexion of the thoracolumbar spine to 
30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; forward flexion of the cervical spine to 
30 degrees or less; or, favorable ankylosis of the entire 
cervical spine.

3.  From the award of service connection, at worst the 
veteran's bilateral hearing loss has been productive of 
disability found at no more than a Level II designation in 
the right ear and a Level III designation in the left ear, 
resulting in a noncompensable rating under 38 C.F.R. § 4.85, 
Table VII.  

4.  From the award of service connection, the veteran's 
arthritis of the left ring finger has not been productive of 
any limitation of motion, to include ankylosis.

5.  Affording the veteran all reasonable doubt, DJD of the 
left knee was incurred during the veteran's active military 
service.

6.  Affording the veteran all reasonable doubt, DJD of the 
right knee was incurred during the veteran's active military 
service.

7.  Affording the veteran all reasonable doubt, a right hand 
disorder, to include ostearthritis of the carpal bones and an 
ununited ulnar styloid process, was incurred during the 
veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for status post compression fracture of T12 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5235-5243 
(2008).  

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Tables VI -VII (2008).

3.  The criteria for an initial compensable rating for 
arthritis of the left fourth finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5010, 5227 (2008).  

4.  The criteria for the establishment of service connection 
for DJD of the left knee have been met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

5.  The criteria for the establishment of service connection 
for DJD of the right knee have been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

6.  The criteria for the establishment of service connection 
for a right hand disorder, to include ostearthritis of the 
carpal bones and an ununited ulnar styloid process, have been 
met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims in   correspondence sent to the veteran 
in September 2003, to which the veteran responded that he had 
submitted all evidence in connection with this claims.  An 
additional letter was sent in September 2005.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  

With regard to the claims of entitlement to service 
connection, the Board is satisfied that all necessary 
development pertaining to the claims on appeal has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence currently of record is 
sufficient to award service connection for each disability.  
As the award of service connection establishes a full grant 
of the benefits sought on appeal by the veteran, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Board would note that with regard to the increased rating 
claims on appeal, they arise from the veteran's disagreement 
with the initial disability evaluations assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

However, the Board would note that an additional VCAA letter 
was issued to the veteran in September 2005, which advised 
him to submit evidence showing that his service connected 
disabilities had increased in severity.  The Board is aware 
of the United States Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) dealing with notice required in claims for 
increased ratings.  Statements of the veteran indicate 
awareness of the evidence necessary to substantiate the 
claims for higher evaluations and no further analysis as to 
the adequacy of the notice in that regard is necessary.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, records of post-service 
treatment, and reports of VA examination.  The veteran has 
not identified any other evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


I.  Increased Rating Claims

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A.  Status Post Compression Fracture of T12

Historically, in initiating the instant appeal, the veteran 
disagreed with the January 2004 rating decision, which 
awarded service connection for status post compression 
fracture of T12 with low back pain and assigned a 10 percent 
disabling rating effective November 2003.  As such, the 
severity of the disability at issue is to be considered over 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  

As noted in the Introduction, in a June 2006 rating decision, 
the RO increased the initial rating to 20 percent disabling 
retroactive to the original grant of service connection.  The 
veteran maintains that an even higher rating is warranted and 
thus, his claim has remained in appellate status.  AB, supra.

At the outset, the Board would note that effective September 
26, 2003, revisions were made to the VA rating schedule, 
which established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  Though the veteran filed his claim on 
September 2, 2003, while still on active duty, the award of 
service connection was not made effective until November 1, 
2003, the day following discharge from service.  

The effective date for the disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  Thus, only the regulations effective 
September 26, 2003, apply to this claim.

The veteran's status post compression fracture of T12 has 
been assigned a 20 percent rating under Diagnostic Code 5235 
for vertebral fracture or dislocation.  For Diagnostic Codes 
5235 to 5243, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent rating is assigned for disability manifested by the 
following: forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a.  

While the General Rating Formula For Diseases and Injuries of 
the Spine does identify criteria that would afford a higher 
rating of 30 percent for disability involving the cervical 
spine (a 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine), it does not provide for a 30 
percent rating for disability associated with the thoracic or 
lumbar spine.  Id

An increased rating to 40 percent is warranted when a back 
disability is manifested by the following criteria: 
unfavorable ankylosis of the entire cervical spine; forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent is assigned 
for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula for Diseases and 
Injuries of the Spine, there are other provisions for rating 
disability of the spine when certain manifestations are 
present.  These include incapacitating episodes and 
neurological problems.  While radiographic evidence dated in 
February 2007 shows some mild anterior wedge deformity of T11 
and T12, at no time has there been evidence of incapacitating 
episodes of intervertebral disc syndrome as defined by the 
statute to warrant a higher rating under Diagnostic Code 
5243.  Id.  The Board has also considered whether a separate 
disability rating would be appropriate for neurological 
findings appropriate to the site of the thoracic spine under 
the diagnostic codes pertinent to rating neurological 
disorders.  There were, however, no neurological disabilities 
associated with the status post compression fracture of T12.  
Thus, the Board shall consider the veteran's service 
connected disability under the orthopedic diagnostic codes 
(under the General Rating Formula for Diseases and Injuries 
of the Spine) only.  

Having carefully considered the veteran's claim in light of 
the evidence of record, as well as the applicable law and 
regulation, the Board finds that the currently assigned 20 
percent is appropriate and no higher ratings are warranted at 
this time, to include "staged" ratings.  38 C.F.R. § 4.7; 
See Fenderson, 12 Vet. App. at 126.  In this regard, service 
medical records show the veteran was treated for a 
compression fracture of T12 in November 1990 secondary to a 
fall.  He was treated with a back brace and medications. 

Upon VA examination in September 2003, prior to his 
separation from service, the veteran complained of back pain 
and stiffness.  He denied any surgery for the fracture.  The 
veteran had forward flexion to 100 degrees, extension of 35 
degrees, and left and right side bending of 40 degrees each.  
He complained of pain in the upper lumbar and lower thoracic 
region without significant paraspinal tenderness.  There was 
no radiculopathy.  He had 5/5 strength of all the major 
muscle groups in the lower extremities.  He had normal 
sensation, symmetric deep tendon reflexes, and negative 
straight leg raising.  X-rays revealed the disc spaces to be 
well preserved.

Upon VA examination in April 2006, the veteran complained of 
pain, but denied that it radiated.  He indicated the pain did 
not affect his ability to walk, but noted that lifting more 
than 15 pounds or bending would bring severe pain.  He denied 
any functional impairment with respect to his current civil 
service job.  Range of motion of the thoracic spine was 
reported as follows: flexion to 70 degrees, with pain from 60 
degrees; extension to 20 degrees, pain from 10 degrees; 
lateral flexion to the right was to 20 degrees, pain from 10 
degrees; left lateral flexion was to 22 degrees, with pain 
from 8 degrees; and bilateral rotation pain free to 40 
degrees.  

Range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance after repetitive use.  
There was no spasm or tenderness.  Straight leg raising was 
negative.  The neurological examination was normal.  
Neuromotor strength was 5/5.  Sensory was intact to light 
touch and vibration.  Deep tendon reflexes were 2+ and 
symmetrical.  Gait was normal.  

The veteran was afforded an additional VA examination in 
February 2007.  He reported some radiating pain to his right 
hip and tingling in the right thigh.  He denied any 
incapacitating episodes of back pain.  He denied any current 
treatment.  Flare-ups of back pain were activity related.  
The veteran was able to flex to 90 degrees, extend to 20 
degrees, flex bilaterally to 30 degrees, and rotate 
bilaterally to 30 degrees.  He had no pain on motion and it 
was not additionally limited following repetitive use.  He 
was tender over the lower thoracic areas.  Motor strength was 
normal, as was the sensory examination.  X-rays showed mild 
anterior wedge deformity of T11 and T12.

In light of the veteran's credible complaints of pain 
experienced in his thoracic spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There 
was no evidence of fatigue, lack of endurance, weakness, or 
incoordination of the thoracic spine at any time.  While the 
April 2006 VA examiner noted pain during range of motion 
studies, there was no additional pain upon repetitive use or 
loss of range of motion.  

In sum, a rating for the spine disability in excess of 20 
percent, to include "staged" ratings, is not warranted as 
the evidence does not show symptomatology consistent with 
incapacitating episodes of intervertebral disc syndrome as 
defined by the statue, forward flexion of the thoracolumbar 
spine 30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, forward flexion of the cervical spine 15 
degrees or less, or, favorable or unfavorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a; See Fenderson, 
12 Vet. App. at 126.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected back disability 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  The objective evidence does not support a 
finding that his back condition interferes markedly with 
employment.  There is no evidence revealing frequent periods 
of hospitalization.  There is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings for status post compression fracture of the 
T12 adequately compensate the veteran for the nature and 
extent of severity of his back disability.  Therefore, in the 
absence of exceptional factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

B.  Bilateral Hearing Loss

Historically, in initiating the instant appeal, the veteran 
disagreed with the January 2004 rating decision, which 
awarded service connection for bilateral hearing loss and 
assigned a noncompensable rating effective November 2003.  As 
such, the severity of the disability at issue is to be 
considered over the entire period from the initial assignment 
of a disability rating to the present time.  See Fenderson, 
12 Vet. App. at 126. 

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
bilateral hearing loss more closely approximates the criteria 
for the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 
4.7; see Fenderson, 12 Vet. App. at 126.  In this regard, 
upon VA examination in September 2003, just prior to his 
discharge from active duty service, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
70
80
LEFT
10
20
20
70
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the veteran's right ear 
manifested an average puretone threshold of 55 decibels and 
100 percent of speech discrimination, resulting in a Level I 
designation under Table VI.  38 C.F.R. § 4.85.  The veteran's 
left ear manifested an average puretone threshold of 43 
decibels and 96 percent of speech discrimination, resulting 
in a Level I designation under Table VI.  See 38 C.F.R. 
§ 4.85(f).  Together, a Level I and Level I designation 
results in a zero percent rating, under 38 C.F.R. § 4.85, 
Table VII, and there is no basis for a higher rating based on 
these test results.  

Upon VA examination in October 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
75
LEFT
20
20
30
70
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the veteran's right ear 
manifested an average puretone threshold of 45 decibels and 
84 percent of speech discrimination, resulting in a Level II 
designation under Table VI.  38 C.F.R. § 4.85.  The veteran's 
left ear manifested an average puretone threshold of 48 
decibels (rounding up to the next decibel) and 76 percent of 
speech discrimination, resulting in a Level III designation 
under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level 
II and Level III designation results in a zero percent 
rating, under 38 C.F.R. § 4.85, Table VII, and there is no 
basis for a higher rating based on these test results.  

Upon VA examination in March 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
75
LEFT
15
25
35
70
70

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.
Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the veteran's right ear 
manifested an average puretone threshold of 49 decibels 
(rounding up to the next decibel) and 94 percent of speech 
discrimination, resulting in a Level I designation under 
Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average puretone threshold of 50 decibels and 
94 percent of speech discrimination, resulting in a Level I 
designation under Table VI.  See 38 C.F.R. § 4.85(f).  
Together, a Level I and Level I designation results in a zero 
percent rating, under 38 C.F.R. § 4.85, Table VII, and there 
is no basis for a higher rating based on these test results.  

At no time has any objective test shown hearing loss of such 
severity as to warrant a compensable rating under the 
criteria for rating standard pattern hearing loss.  The Board 
has considered whether the veteran's hearing loss fell into 
one of the exceptional patterns that would allow for 
employment of a different Table.  The veteran's bilateral 
sensorineural hearing loss, however, did not fall, for either 
ear, under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels or more at any time.  Similarly, it did not 
fall under the exceptional patterns of hearing loss 
contemplated under 38 C.F.R. § 4.86(b); while the puretone 
threshold was 30 decibels or less at 1000 Hertz bilaterally, 
it was not 70 decibels or more at 2000 Hertz in either ear at 
any time.  38 C.F.R. § 4.86(b).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable evaluation for bilateral sensorineural hearing 
loss which has been assigned.  See Fenderson, 12 Vet. App. at 
126.  Should the veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral hearing 
loss presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  However, the Board 
notes that disability due to the hearing loss has not 
required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The 
assigned noncompensable rating adequately compensates the 
veteran for the nature and severity of his bilateral hearing 
loss.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; Gilbert, 1 Vet. App.at 55-57.   

C.  Arthritis of the Left Fourth Finger

Historically, in initiating the instant appeal, the veteran 
disagreed with the January 2004 rating decision, which 
awarded service connection for arthritis of the left fourth 
finger and assigned a noncompensable rating effective 
November 2003.  As such, the Board will consider whether a 
compensable rating is warranted for the disability at issue 
at any time the entire period from the initial assignment of 
a disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126. 

The veteran's left fourth finger has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5227, as 
noncompensable.  Disabilities rated under Diagnostic Code 
5010 are rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.  Under this code section, 
degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  While a 10 percent rating may be 
assigned in the absence of limitation of motion where there 
is x-ray evidence of involvement of two or more major joints, 
or two or more minor joint groups, the fourth (ring) finger 
is not considered a major joint.  38 C.F.R. § 4.45(f).  
Additionally, there is not multiple involvement of the 
interphalangeal, metacarpal, or carpal joints of the upper 
extremity to be considered a group of minor joints.  Id.

Under Diagnostic Code 5227, the maximum schedular rating 
available for either favorable or unfavorable ankylosis of 
the left fourth (ring) finger is zero percent. 38 C.F.R. 
§ 4.71a. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
arthritis of the left fourth finger more closely approximates 
the criteria for the current noncompensable rating.  See 
38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.  
In this regard, service medical records show the veteran 
sustained a small chip fracture of the 
metacarpointerphalangeal (MIP) joint of the left fourth 
finger while playing football.  

Upon VA examination in September 2003, the veteran had full 
range of motion of his left hand.  He was able to get the 
tips of his fingers to his distal palmar crease.  He had 5/5 
grip strength.  There was no ankylosis, swelling, or 
synovitis of the left fourth finger.  X-rays confirmed 
degenerative changes at the fourth proximal interphalangeal 
(PIP) joint. 

Upon VA examination in April 2006, the veteran's left fourth 
finger had no deformity or point tenderness.  The examiner 
noted that he had zero inches between the proximal transverse 
crease, fingertips, and thumb pad.  The examiner also noted 
that the veteran gave no effort, so muscle strength could not 
be evaluated.  There was no ankylosis.  Range of motion for 
the fourth metacarpophalangeal joint (MCP) was without pain 
to 90 degrees, the PIP joint was to 100 degrees, and the 
distal interphalangeal (DIP) joint was to 90 degrees.  

Upon VA examination in February 2007, the veteran was able to 
appose his thumb and fingertips.  The veteran was able to 
reach the midpalm with his fingers without difficulty.  He 
had some diffuse mild bony swelling of the PIP and DIP 
joints.  

Since the veteran is receiving the maximum schedular rating 
available under Diagnostic Code 5227, the Board has 
considered the veteran's finger disability under other 
pertinent criteria, but finds none that would avail the 
veteran of a higher rating.  Even if there had been any 
limitation of motion of the veteran's left fourth finger, it 
would still only warrant a noncompensable rating under 
Diagnostic Code 5230.  38 C.F.R. § 4.71a.  There has been no 
evidence of ankylosis of any digit to warrant a higher 
rating.  Id.

In light of the veteran's complaints of pain experienced in 
his left fourth finger, the Board has considered whether a 
compensable rating is necessary for functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness.  The subjective complaints were 
considered and are contemplated in the current noncompensable 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. 
App. at 206-7.   

There is no basis for assignment of an evaluation, to include 
"staged" ratings, other than the noncompensable evaluation 
for arthritis of the left fourth finger which has been 
assigned.  See Fenderson, 12 Vet. App. at 126.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected arthritis of the 
left ring finger presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  However, 
the Board notes that disability has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  The assigned 
noncompensable rating adequately compensates the veteran for 
the nature and severity of his arthritis of the left fourth 
finger.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 
F.3d at 1364; Gilbert, 1 Vet. App.at 55-57.   

II.  Service Connection

The veteran contends that his knee disorders and his right 
hand disorders are related to his some aspect of his nearly 
30 year period of service which ended in 2003.  

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R.  § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Left Knee

The veteran contends that he is entitled to service 
connection for left knee arthritis.  Specifically, he asserts 
the claimed disorder is the result of wear and tear upon the 
joint.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Board shall afford the veteran all 
reasonable doubt and the claim shall be granted.  38 C.F.R. 
§ 3.102.  In this regard,
the veteran's service medical records dated in October 2002, 
show complaints of bilateral knee pain.  No diagnostic tests 
were ordered for the left knee.  

A pre-discharge VA examination dated in September 2003 shows 
the veteran complained of and was diagnosed with anterior 
knee pain.  X-rays were however, negative at that time.  

Upon VA examination in February 2007, there was mild bony 
swelling.  Flexion was limited to 120 degrees.  There was 
some tenderness over the lateral joint line and crepitus.  X-
rays at this time revealed the presence of mild narrowing of 
the patellofemoral joint.  The examiner opined that the 
veteran's present problems, to include DJD of the left knee, 
were related to the veteran's "injuries and experience in 
the military."  

In sum, service medical records show complaints of left knee 
pain shortly before discharge from active military service.  
The veteran's left knee complaints have continued from his 
discharge from service to the present.  38 C.F.R. § 3.303(b).  
Subsequent to his discharge, he has been diagnosed with DJD 
of the left knee, which has been related to his period of 
nearly 30 years of military service.   Therefore, the Board 
has afforded all reasonable doubt in favor of the veteran and 
shall award service connection for DJD of the left knee.  The 
appeal is granted.

B. Right Knee

The veteran essentially contends that he is entitled to 
service connection for a right knee disorder.  Specifically, 
he asserts that he currently has residuals of a twisting 
injury to the right knee during his active military service.  

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Board shall afford the veteran all 
reasonable doubt and the claim shall be granted.  38 C.F.R. 
§ 3.102.  In this regard,
service medical records do contain evidence of complaints of 
trauma to the right knee during a football game in February 
1976.  He was diagnosed with an acute strain.  X-rays were 
negative and again in November 1977.  In February 1979, the 
veteran reported right knee problems.  He indicated that he 
had an injury approximately two years prior.  He was 
diagnosed with a right knee strain.  

There were no further complaints in service until October 
2002.  At that time, the veteran complained of knee pain.  He 
reported a family history of arthritis.  Physical inspection 
of the right knee was unremarkable.  While he was assessed 
with arthritis and x-rays were ordered; there is no 
indication that they were actually performed.  However, a 
pre-discharge VA examination dated in September 2003 showed 
mild joint space narrowing medially of the right knee.  

While x-rays taken upon VA examination in February 2007 were 
unremarkable and appear to not have confirmed the previous 
findings, the examiner in fact diagnosed the veteran with DJD 
of the right knee.   Moreover, the examiner opined that the 
veteran's DJD of the right knee was related to his "injuries 
and experience in the military."  

In sum, service medical records contain complaints of trauma 
to the right knee in 1976 and 1979.  On both occasions he was 
diagnosed with a right knee strain.  Complaints of knee pain 
were then reiterated in October 2002.  As noted, prior to his 
discharge, x-rays dated in September 2003 showed mild joint 
space narrowing medially of the right knee.  

The veteran's right knee complaints have continued from his 
discharge from service until the present.  38 C.F.R. 
§ 3.303(b).  Subsequent to his discharge, he has been 
diagnosed with DJD of the right knee, which has been related 
to his period of nearly 30 years of military service.   
Therefore, the Board has afforded all reasonable doubt in 
favor of the veteran and shall award service connection for 
DJD of the right knee.  The appeal is granted.

C.  Right Hand

The veteran contends that he is entitled to service 
connection for a right hand disorder.  Specifically, he 
contends that he suffered a boxer's fracture of his right 
hand during active service.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Board shall afford the veteran all 
reasonable doubt and the claim shall be granted.  38 C.F.R. 
§ 3.102.  In this regard, the veteran's service medical 
records dated in October 2002 confirm complaints of hand 
pain.  While x-rays were ordered, it does not appear that 
they were performed.  

During a pre-discharge VA examination dated in September 
2003, the veteran again complained of right hand pain.   
There was some mild tenderness diffusely about the joints of 
the hands.  The veteran was diagnosed with hand pain and x-
rays revealed that an un-united ulnar styloid process was 
present. 

Post-service, upon VA examination in February 2007, the 
veteran reported a boxer's fracture of his right hand in 
1988.  While this was not confirmed by the service medical 
records, there has been no evidence to the contrary.  
Moreover, as just delineated above, x-rays prior to discharge 
showed an un-united ulnar styloid process. 

Physical examination revealed swelling in the right hand over 
the fifth MCP joint.  The veteran lacked two millimeters of 
being able to appose his right index finger to the midpalmar 
crease.  X-rays of the right hand showed early osteoarthritis 
of the carpal bones.  The examiner opined that the veteran's 
osteoarthritis was related to his "injuries and experience 
in the military."  

In sum, service medical records revealed the presence of an 
un-united ulnar styloid process prior to his discharge.  The 
veteran's right hand complaints have continued from his 
discharge from service to the present.  38 C.F.R. § 3.303(b).  
Subsequent to his discharge, he has been diagnosed with 
osteoarthritis, which has been related to his period of 
nearly 30 years of military service.  Resolving any doubt in 
the veteran's favor, the Board finds that service connection 
should be awarded for a right hand disorder, to include 
osteoarthritis of the carpal bones and an ununited ulnar 
styloid process.  The appeal is granted.

ORDER

Entitlement to an initial rating in excess of 20 percent for 
status post compression fracture of T12 is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial compensable rating for arthritis of 
the left fourth finger is denied.

Entitlement to service connection for DJD of the left knee is 
granted.

Entitlement to service connection for DJD of the right knee 
is granted.

Entitlement to service connection for a right hand disorder, 
to include ostearthritis of the carpal bones and an ununited 
ulnar styloid process, is granted.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


